DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 1/15/2021, 7/19/2021, and 6/17/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
6.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claims 1, 2, 4, 5, 9-13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0178056 A1 to Fu et al. (hereinafter “Fu”).
            Regarding Claim 1, Fu discloses an operating method of a mobile device for performing pairing with an electronic device, the operating method comprising: 
     receiving a reception wireless signal from the electronic device (Fu: [0017-0020] – corresponds to at least one BLE device sending/receiving a wireless signal by “tapping” another BLE device.); 
     in response to determining that a strength of the reception wireless signal is equal to or greater than a proximity threshold for determining proximity to the electronic device, obtaining sensing information about a movement of the mobile device using at least one sensor of the mobile device (Fu: [0022-0026] – corresponds to one or more of the mobility threshold and proximity threshold, wherein a distance between two devices is determined to meet or exceed a threshold based on a signal strength.);  
     adapting a touch threshold for determining a touch with the electronic device, based on the sensing information (Fu: [0021-0024] – corresponds to determining a derivative of a tap event (sensing, before pairing) that equates to additional signaling for enhancing the signal.); and 
     in response to determining that the strength of the reception wireless signal is equal to or greater than the adapted touch threshold, performing the pairing with the electronic device (Fu: [0024-0027] – corresponds to generating a “TRUE” signal when one or more of the enhance signal derivative and proximity threshold exceed a threshold, the “TRUE” binary signal allowing for pairing.).
            Regarding Claim 2, Fu discloses the operating method of claim 1, further comprising transmitting a transmission wireless signal having a pre-set default value according to a pre-set period (Fu: [0027-0029] – corresponds to a predefined proximity pattern, which includes a threshold maximum distance and a threshold minimum distance, wherein different pairing motion events at different times are linked to the predefined proximity pattern.), wherein based on determining that the strength of the reception wireless signal is equal to or greater than the proximity threshold, a strength of the transmission wireless signal is amplified to a pre-set maximum value (Fu: [0024-0027] – corresponds to the enhanced signal and tap threshold that is selected to large enough to connect, but small enough not to cause damage.).
            Regarding Claim 4, Fu discloses the operating method of claim 1, wherein the sensing information comprises at least one of information about the movement of the mobile device (Fu: [0025] and [0028] – condition includes movement and rate of movement.) or information about an inclination of the mobile device.
            Regarding Claim 5, Fu discloses the operating method of claim 1, further comprising receiving authentication information for authenticating the electronic device, wherein the pairing is performed based on the authentication information (Fu: [0014-0015] – the device and method according to Fu are operable under the Bluetooth Low Energy (BLE) wireless access technology which includes an authentication process for pairing and is therefore understood to be included in the above steps.).
            Regarding Claim 9, Fu discloses the operating method of claim 1, further comprising transmitting, to the electronic device, the sensing information about the movement of the mobile device (Fu: [0039-0040] – corresponds to sensing the proximity between devices based on broadcast signals.), wherein the transmitted sensing information is used to adapt a threshold for determining that the electronic device has touched the mobile device (Fu: [0024-0027] – corresponds to generating a “TRUE” signal when one or more of the enhance signal derivative and proximity threshold exceed a threshold, the “TRUE” binary signal allowing for pairing.).

            Regarding Claim 10, Fu discloses the operating method of claim 1, further comprising, based on performing the pairing with the electronic device, activating an application for at least one service from among screen mirroring, data sharing, and device setting registration (Fu: [0017] – several examples of applications are given that attach via BLE or Bluetooth in which at least data sharing performed.).

            Regarding Claim 11, Fu discloses an operating method of an electronic device for performing pairing with a mobile device, the operating method comprising: 
     receiving a reception wireless signal from the mobile device (Fu: [0017-0020] – corresponds to at least one BLE device sending/receiving a wireless signal by “tapping” another BLE device.); 
     obtaining sensing information (Fu: [0022-0026] – corresponds to one or more of the mobility threshold and proximity threshold, wherein a distance between two devices is determined to meet or exceed a threshold based on a signal strength.); 
     adapting a touch threshold for determining a touch with the mobile device, based on the sensing information (Fu: [0021-0024] – corresponds to determining a derivative of a tap event (sensing, before pairing) that equates to additional signaling for enhancing the signal.); and 
     in response to determining that a strength of the reception wireless signal is equal to or greater than the adapted touch threshold, performing the pairing with the mobile device (Fu: [0024-0027] – corresponds to generating a “TRUE” signal when one or more of the enhance signal derivative and proximity threshold exceed a threshold, the “TRUE” binary signal allowing for pairing.).

            Claims 12, 13, 15, 16 and 20, directed to an apparatus embodiment of claims 1, 2, 4, 5, and 10, recite similar features as claims 1, 2, 4, 5, and 10, respectfully, and are therefore rejected upon the same grounds as claims 1, 2, 4, 5, and 10. Please see above rejections of claims 1, 2, 4, 5, and 10. Fu further discloses the apparatus including a processor and memory in at least [0005] and [0071-0073].

Allowable Subject Matter
10.        Claims 3, 6-8, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0050618 A1 to Murphy et al. at [0005], [0047], [0076];
US PGPub 2013/0147752 A1 to Simmons et al. at [0002-0003], [0011], [0016], [0018-0025], [0029-0031], [0037];
US PGPub 2015/0261375 A1 to Leigh et al. at [0037-0038], [0093], [0134], [0140-0141], [0177], [0195], [0197], [0250-0255], [0263];
US PGPub 2016/0188085 A1 to Leigh et al. at [0053], [0113], [0195-0201], [0243], [0248];
US PGPub 2016/0291770 A1 to Kocienda et al. at [0053], [0073], [0079], [0472], [0484-0485];
US PGPub 2017/0235410 A1 to Costa et al. at [0056-0057], [0196], [0216], [0271-0279], [0385];
US PGPub 2017/0249048 A1 to Hill et al. at [0003], [0012], [0034], [0050], [0107], [0130].
            
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 29, 2022